Title: From Thomas Jefferson to James Carmichael, 21 August 1788
From: Jefferson, Thomas
To: Carmichael, James


          
            
              Sir
            
            Paris Aug. 21. 1788.
          
          I think myself very unfortunate in having been absent when you did me the honor of calling on me in Paris. Particular occupation prevented my waiting on you immediately but I sent to your lodgings a note to ask yourself and Mr. Collow to do me the honor of dining with me; the messenger was informed however that you had just left Paris. I was the more mortified at this, as, besides the many other circumstances which entitle you both to my respect, yourself had particular right from the civilities you had shewn to me in Havre. I beg of you to be assured that I am incapable of either forgetting them, or of failing to give you a proof of my [sense] of them whenever an occasion shall occur. This one has slipped thro’ my hands, but I hope it will not deprive me of the opportunity of seeing you, should your affairs lead you to Paris again at any time. Accept my excuse which I make with truth and regret, and be assured of the sentiments of esteem & attachment with which I have the honor to be Sir your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        